IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-51198
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ALFREDO BASTIDAS-NUNEZ,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-99-CR-432-ALL
                       - - - - - - - - - -
                         October 19, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Alfredo Bastidas-Nunez (“Bastidas”) appeals his conviction

and sentence for illegal reentry into the United states after

deportation, in violation of 8 U.S.C. § 1326.    He argues that the

district court erred in denying his motion to dismiss the

indictment and in increasing his base offense level by 16 points

pursuant to U.S.S.G. § 2L1.2(b)(1)(A), on the basis that his

prior convictions for transporting and concealing aliens

constituted aggravated felonies.    He argues that transporting and




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-51198
                                -2-

concealing aliens within the United States does not constitute an

aggravated felony under 8 U.S.C. § 1101(a)(43)(N).

     As Bastidas acknowledges, his position is foreclosed by our

opinions in United States v. Monjaras-Castaneda, 190 F.3d 326,

331 (5th Cir. 1999), cert. denied, 120 S. Ct. 1254 (2000), and

Ruiz-Romero v. Reno, 205 F.3d 837, 839-40 (5th Cir. 2000).

     Both Bastidas and the government have filed motions for

leave to file supplemental briefs.   The motions are granted.

Appellant in his supplemental brief argues that the Supreme Court

in Apprendi v. New Jersey, 120 S. Ct. 2348 (2000) effectively

overruled Almendarez-Torres v. United States, 523 U.S. 224

(1998).   He argues that if Apprendi undermines Almendarez-Torres,

his sentence, which was enhanced pursuant to 8 U.S.C.

§ 1326(b)(2), is invalid, and he should be resentenced under 8

U.S.C. § 1326(a).   Bastidas acknowledges that this court does not

have the authority to overrule Almendarez-Torres and states that

he is raising the issue solely to preserve it for possible

Supreme Court review.   Almendarez-Torres forecloses this

argument.

     AFFIRMED; BOTH PARTIES’ MOTIONS FOR LEAVE TO FILE

SUPPLEMENTAL BRIEFS GRANTED.